Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 26, 1965, convicting him of robbery in the third degree (unarmed), upon a plea of guilty, and sentencing him, as a second felony offender, to serve a prison term of 5 to 10 years. Defendant’s sole contention is that his sentence should be reduced. Judgment affirmed. In our opinion, the sentence imposed was not excessive under the circumstances presented. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.